Case 18-34658 Document 352 Filed in TXSB on 09/13/19 Page 1 of 5

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
IN RE: — g
§
HOUTEX BUILDERS, LLC, et al, § CASE NO. 18-34658
§ (Chapter 11)
DEBTOR §

HL BUILDERS, LLC’S MOTION TO DISMISS
DEBTORS’ OMNIBUS OBJECTION TO PROOFS OF CLAIM FILED
BY CD HOMES, LLC AND SUBJECT THERETO, RESPONSE

THIS MOTION SEEKS ENTRY OF AN ORDER THAT MAY ADVERSELY AFFECT YOU, IF
YOU OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY CONTACT THE MOVING
PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING PARTY CANNOT AGREE,
YOU MUST FILE A RESPONSE AND SEND A COPY TO THE MOVING PARTY, YOU MUST
FILE AND SERVE YOUR RESPONSE WITHIN 21 DAYS OF THE DATE THIS WAS SERVED ON
YOU. YOUR RESPONSE MUST STATE WHY THE MOTION SHOULD NOT BE GRANTED. IF
YOU DO NOT FILE A TIMELY RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT
FURTHER NOTICE TO YOU, IF YOU OPPOSE THE MOTION AND HAVE NOT REACHED AN
AGREEMENT, YOU MUST ATTEND THE HEARING. UNLESS THE PARTIES AGREE
OTHERWISE, THE COURT MAY CONSIDER EVIDENCE AT THE HEARING AND MAY
DECIDE THE MOTION AT THE HEARING.

REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.

There will be a hearing on this matter on October 22, 2019 at 11:00 am, in Courtroom No. 401,
515 Rusk, Houston, TX 77062

TO THE HONORABLE JEFFREY P, NORMAN
UNITED STATES BANKRUPTCY JUDGE:

Comes now, HL Builders, LLC f/k/a CD Homes, LLC (the “Claimant”) and files this Motion
to Dismiss the Debtors’ Omnibus Objection to Proofs of Claim (the “Omnibus Claim Objection”)
filed by CD Homes, LLC and Subject thereto, Response and in support thereof, would respectfully
show this Court as follows:

MOTION TO DISMISS
1. The Omnibus Claim Objection filed by the Debtors Houtex Builders, LLC and

415 Shadywood, LLC (collectively, the “Debtors”) does not comply with BR 3007(d) and
Case 18-34658 Document 352 Filed in TXSB on 09/13/19 Page 2 of 5

violates BR 3007(e). Therefore, the Omnibus Claim Objection should be dismissed.

RESPONSE
SUBJECT TO MOTION TO DISMISS

2. Subject to Claimant’s Motion to Dismiss, Claimant admits the allegations
contained in Paragraph 1 of Debtors’ Omnibus Claim Objection.

3, Claimant admits the allegations contained in Paragraph 2 of Debtors’ Omnibus
Claim Objection.

4, Claimant admits the allegations contained in Paragraph 3 of Debtors’ Omnibus
Claim Objection.

5. Claimant denies the relief requested and the allegations contained in Paragraph 4
of Debtors’ Omnibus Claim Objection.

6. Claimant denies the allegations contained in the first sentence of Paragraph 5 of
Debtors’ Omnibus Claim Objection. For further answer, each individual debtor was in the business
of investing, contracting for services and ultimately dividing profits with the Debtors. Further,
Claimant denies the allegations contained in the second and third sentences of Paragraph 5 of
Debtors’ Omnibus Claim Objection. Further, Claimant is without sufficient information to either
admit or deny remaining allegations contained in Paragraph 5 of Debtors’ Omnibus Claim Objection.
Therefore, for pleading purposes, those allegations are denied.

7. Claimant admits the allegations contained in the first three sentences of Paragraph
6 of Debtors’ Omnibus Claim Objection. Claimant admits it was the initial intention of the parties
for the Investor Agreement and the Option Agreement to govern the financing and funding of the

respective construction projects. However, by the action and agreement of the parties, the precepts
Case 18-34658 Document 352 Filed in TXSB on 09/13/19 Page 3 of 5

of these two agreements were modified. Therefore, Claimant denies the remaining allegations in
Paragraph 6.

8. Claimant denies the allegations contained in Paragraph 7 of Debtors’ Omnibus Claim
Objection. For further answer, Claimant admits the original agreement between the parties
contemplated financing by and for Charles Foster. The contemplated format did not occur and the
agreements between the parties were modified by conduct, instructions from Charles Foster, and
agreement of the parties. Therefore, Claimant denies the allegations contained in Paragraph 7 of
Debtors’ Omnibus Claim Objection.

9. Claimant denies the allegations contained in Paragraph 8 of Debtors’ Omnibus
Claim Objection. For further answer, the parties modified the effectuation of the Investor
Agreements pursuant to Charles Foster’s instructions and CD Homes’ Agreement. For further
answer, as plead, the initial agreement between the parties anticipated the treatment of profits
described. However, the actions and agreements of the parties modified the original understanding
of the parties.

10. Claimant admits that CD Homes did arrange all funds required by each Debtor
and Charles Foster, For further answer, the parties modified the effectuation of the Investor
Agreements pursuant to Charles Foster’s instructions and CD Homes’ Agreement. For further
answer, as plead, the initial agreement between the parties anticipated the treatment of profits
described. However, the actions and agreements of the parties modified the original understanding
of the parties. Therefore, Claimant denies the allegations of Paragraph 9.

11, Claimant admits the allegations contained in the first sentence of Paragraph 10 of

Debtors’ Omnibus Claim Objection. Claimant denies the remaining allegations of Paragraph 10.
Case 18-34658 Document 352 Filed in TXSB on 09/13/19 Page 4 of 5

For further answer, the parties’ contemplated format did not occur and the agreements between the
parties were modified by the conduct of the parties, the instructions from Charles Foster, and the
agreement of the parties.

12. To the extent any factual allegations are contained in Paragraph 11 of Debtors’
Omnibus Claim Objection, they are denied.

13. To the extent any factual allegations are contained in Paragraph 12 of Debtors’
Omnibus Claim Objection, they are denied.

14. To the extent any factual allegations are contained in Paragraph 13 of Debtors’
Omnibus Claim Objection, they are denied.

15. To the extent any factual allegations are contained in Paragraph 14 of Debtors’
Omnibus Claim Objection, they are denied.

WHEREFORE, PREMISES CONSIDERED, Claimant prays that Claimant’s Motion to
Dismiss Debtors’ Omnibus Claims Objection be granted; alternatively, that Debtors’ Omnibus
Objection to Claims be denied; that all claims be allowed; and for such other and further relief to
which Claimant may be justly entitled.

Dated: September 13, 2019
Respectfully submitted,

FUQUA & ASSOCIATES, PC

BY: /sf Richard L. Fuqua
Richard L. Fuqua
State Bar No. 07552300
5005 Riverway, Suite 250
Houston, TX 77056
(713) 960-0277
(713) 960-1064 facsimile
Case 18-34658 Document 352 Filed in TXSB on 09/13/19 Page 5of5

rifuqua@fuqualegal.com
COUNSEL FOR 1040 HYDE PARK, LLC

CERTIFICATE OF CONFERENCE

I hereby certify that I have contacted Charles M. Rubio, Debtors’ counsel, in a good faith
attenypt to resolve the dispute which is the subject of Debtors’ Omnibus Claim Objection, At this
time, settlement is not possible, therefore, a hearing will be required.

/s/ Richard L. Fugua
Richard L, Fuqua

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing Motion to Dismiss and
Subject Thereto, Response was forwarded by ECF and/or regular United States mail, postage
prepaid, on September 13 , 2019 to the parties listed below.

Charles M. Rubio
Michael D. Fritz
Diamond McCarthy LLP
Two Houston Center
909 Fannin, 37" Floor
Houston, TX 77010

/s/ Richard L. Fuqua
Richard L, Fuqua
